NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaIC1'rcuit
JOSEPH F. GERMINARO, JR.,
Claimant-Appellant, 1
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011_7131 `
Appeal from the United States C0urt of Appea1s for
Veterans Claims in case n0. 10-0573, Judge Mary J.
Sch0e1en.
ON MOTION
ORDER
J0seph F. Germinar0, Jr. moves for a 45-day exten-
sion of time, until December 1, 2011, to file his reply brief
Up0n consideration thereof
IT ls ORDERED THAT:

GERM1NARO v. DVA
The motion is g'ranted.
2
FOR THE COURT
 1 7  lsi Jan H0rba1y
Date Jan H0rbaly
cc: Kenneth M. Carpenter, Esq.
Michael P. G00dman, Esq.
C]erk
v.s. cbua'i:i)'F§rpPa\Ls ron
321 me FEo£RA:_ cmculr
0CT 1 72UH
JAN HORBALY
e CLERK